ERVIN, Judge.
We affirm the award of wage-loss benefits in the instant case; however, we strike that portion of the order awarding wage loss “to the present and continuing” and substitute therefor the following: “to the date of the hearing and so long as such benefits are proper.” Workman v. McDonnell Douglas Corp., 590 So.2d 1035 (Fla.App. 1st DCA 1991); Wiley Jackson Co. v. Webster, 522 So.2d 987 (Fla. 1st DCA 1988); Veterans Septic Tank Serv. v. Wallace, 445 So.2d 389 (Fla. 1st DCA 1984).
AFFIRMED as modified.
BARFIELD and WEBSTER, JJ., concur.